Citation Nr: 0508372	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE


Entitlement to payment or reimbursement of unauthorized 
medical expenses arising from medical treatment from July 1, 
1993, to July 16, 1993, at Roanoke Memorial Hospital. 


(The issues of the propriety and effective date of a monthly 
apportionment of $400 of VA compensation benefits granted on 
behalf of the veteran's daughter [redacted] in the custody of his 
former spouse while qualifying as a dependent child of the 
veteran; entitlement to a rating in excess of 40 percent for 
low back strain; an effective date earlier than October 25, 
1993, for the grant of a 40 percent rating for low back 
strain; an effective earlier date than December 16, 1996, for 
a grant of special monthly compensation for the loss of use 
of a creative organ; and waiver of recovery of $3,200 of 
compensation indebtedness, to include the validity of that 
debt, will be addressed in separate decisions of the Board.) 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Salem, Virginia, which is the agency of original jurisdiction 
(AOJ) in this matter.  That decision denied the veteran's 
claim for payment or reimbursement of medical expenses 
incurred as a result of hospitalization at the Roanoke 
Memorial Hospital in Roanoke, Virginia, from July 1, 1993, to 
July 16, 1993.  The veteran filed a notice of disagreement in 
November 1993, and a Statement of the Case (SOC) addressing 
the denial of payment or reimbursement of the medical 
expenses in question was completed in December 1993.  
Thereafter, the veteran filed an appeal to the Board, which 
remanded the case for additional development in January 1997.  

In December 1996, a hearing was held with respect to the 
reimbursement issue (and an issue to be addressed in another 
decision) before a Veterans Law Judge who is no longer in the 
employ of the Board.  The law provides that the Veterans Law 
Judge who conducts a hearing on a claim shall, except in 
cases of reconsideration under 38 U.S.C.A. § 7103, 
participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002).  The record does not 
reflect that that veteran was sent a letter specifically 
asking him whether he desired to have a hearing before 
another Veterans Law Judge in light of the fact that the 
person who conducted the December 1996 hearing is no longer 
with the Board.  However, a February 2002 Report of Contact, 
while completed in the context of a request for a hearing 
before a Veterans Law Judge at a VA regional office in 
connection with another issue, indicates that when informed 
as to the potential delay that would result from scheduling a 
hearing before a Veterans Law Judge, the veteran replied that 
he did not wish to attend such a hearing, and requested 
resolution of, as noted in the Report of Contact, "all 
current appeals and Remand issues."  He submitted a written 
statement in February 2002 confirming the communication 
reported in the February 2002 Report of Contact.  As the 
record does not otherwise reveal a desire on the part of the 
veteran to present testimony with respect to his medical 
reimbursement claim at another hearing before a Veterans Law 
Judge, the Board will proceed on the assumption that the 
veteran does not desire such a hearing. 


REMAND

While the Board regrets the additional delay in the 
adjudication of this matter, after reviewing the request of 
the veteran's representative in his February 2005 
presentation to the Board that the veteran's claim for 
reimbursement of medical expenses be remanded, we conclude 
that the case must be remanded again in order to obtain 
sufficient information for an equitable resolution of this 
claim and to ensure due process to the veteran.  

The January 1997 Board remand directed the AOJ to obtain all 
the documents referenced in the December 1993 SOC, along with 
any additional relevant documents, and to furnish the veteran 
a supplemental statement of the case (SSOC) if this 
development resulted in the obtaining of any additional 
evidence not discussed in the December 1993 SOC.  Based on a 
review of the record now on appeal, all the evidence 
referenced in the December 1993 SOC appears to be contained 
in a VA Medical Administration Service (MAS) File currently 
of record.  The record does not reveal that an SSOC was 
completed or that the AOJ readjudicated the veteran's claim 
for reimbursement of the medical expenses in question. 

As for any additional evidence not addressed in the December 
1993 SOC, the veteran's representative in his February 2005 
presentation contends that the circumstances surrounding a 
compromise settlement of an October 1998 Federal Tort Claim 
filed in conjunction with alleged improper treatment rendered 
at the VA Medical Center in Salem in May 1993 are relevant to 
the veteran's reimbursement claim.  In particular, the 
veteran's representative has found fault with the fact that 
the AOJ has not obtained a copy of the complete terms and 
stipulations of that settlement agreement, or readjudicated 
the veteran's claim in light of the settlement.  Given this 
argument, and the additional processing necessary in this 
case discussed below, the Board will direct the AOJ to obtain 
the complete records from the Federal Tort Claim settlement, 
and readjudicate the veteran's claim giving consideration to 
these records. 

During the pendency of the veteran's appeal, another law of 
potential relevance to the veteran's appeal, the Veterans 
Millennium Health Care and Benefits Act, was enacted.  This 
Act provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  Notice of these criteria has not been provided to 
the veteran, nor has the AOJ adjudicated the veteran's claim 
with consideration of these provisions.  Therefore, and in 
order to ensure due process to the veteran, the AOJ will be 
requested to conduct the initial adjudication of the 
veteran's appeal under the Millennium Act provisions.   

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part.  

1.  The AOJ should obtain and incorporate 
with the record any available relevant 
documents associated with the veteran's 
October 1998 Federal Tort Claim 
settlement, to include the complete terms 
and stipulations of the settlement 
agreement. 

2.  After undertaking any additional 
evidentiary development deemed necessary, 
the AOJ should, via an SSOC as 
appropriate, readjudicate the veteran's 
claim of entitlement to payment or 
reimbursement for the medical expenses in 
question, with specific consideration 
given to any evidence obtained from the 
development requested above as well as the 
provisions of 38 U.S.C.A. §§ 1725 and 1728 
and their implementing regulations.  The 
AOJ should make specific findings as to 
whether or not the veteran is an active 
Department health care participant as 
defined by the pertinent criteria.  To the 
extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



